UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-04760 DWS Advisor Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end:10/31 Date of reporting period:10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Annual Report to Shareholders DWS Short-Term Municipal Bond Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 14 Portfolio Summary 15 Investment Portfolio 29 Statement of Assets and Liabilities 31 Statement of Operations 32 Statement of Changes in Net Assets 33 Financial Highlights 38 Notes to Financial Statements 47 Report of Independent Registered Public Accounting Firm 48 Tax Information 49 Investment Management Agreement Approval 53 Summary of Management Fee Evaluation by Independent Fee Consultant 57 Board Members and Officers 61 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary October 31, 2010 Average Annual Total Returns as of 10/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 3.03% 2.68% 2.81% 3.12% Class B 2.26% 1.89% 2.03% 2.35% Class C 2.35% 1.90% 2.04% 2.34% Adjusted for the Maximum Sales Charge Class A (max 2.00% load) 0.97% 1.99% 2.40% 2.91% Class B (max 4.00% CDSC) -0.74% 1.25% 1.85% 2.35% Class C (max 1.00% CDSC) 2.35% 1.90% 2.04% 2.34% No Sales Charges Class S 3.17% 2.88% 3.02% 3.27% Institutional Class 3.28% 2.91% 3.07% 3.38% Barclays Capital 1-Year G.O. Bond Index+ 1.68% 3.45% 3.47% 3.22% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2010 are 0.88%, 1.77%, 1.67%, 0.75% and 0.61% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Returns shown for Class A, B and C for the period prior to their inception on February 28, 2003 and for Class S shares for the period prior to its inception on February 28, 2005 are derived from the historical performance of Institutional Class shares of DWS Short-Term Municipal Bond Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Short-Term Municipal Bond Fund — Class A [] Barclays Capital 1-Year G.O. Bond Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.00%. This results in a net initial investment of $9,800. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Barclays Capital 1-Year General Obligation Bond Index is an unmanaged index including bonds with a minimum credit rating of BAA3, issued as part of a deal of at least $75 million, having an amount outstanding of at least $7 million, a maturity of one to two years, backed by the full faith and credit of an issuer with taxing power, and issued after December 31, 1990. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/10 $ 10/31/09 $ Distribution Information: Twelve Months as of 10/31/10: Income Dividends $ October Income Dividend $ SEC 30-day Yield as of 10/31/10++ % Tax Equivalent Yield as of 10/31/10++ % Current Annualized Distribution Rate as of 10/31/10++ % ++The SEC yield is net investment income per share earned over the month ended October 31, 2010, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 0.47%, 0.53% and 0.77% for Class A, S and Institutional shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's distribution rate and a marginal income tax rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2010. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 1.38%, 0.41%, 0.47%, 1.43% and 1.67% for Class A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Lipper Rankings — Short Municipal Debt Funds Category as of 10/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 30 of 79 38 3-Year 47 of 61 76 5-Year 39 of 55 70 Class B 1-Year 48 of 79 60 3-Year 55 of 61 89 5-Year 49 of 55 88 Class C 1-Year 47 of 79 59 3-Year 54 of 61 88 5-Year 48 of 55 86 Class S 1-Year 26 of 79 33 3-Year 40 of 61 65 5-Year 33 of 55 59 Institutional Class 1-Year 23 of 79 29 3-Year 37 of 61 60 5-Year 28 of 55 50 10-Year 5 of 32 16 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Short-Term Municipal Bond Fund .83% 1.57% 1.57% .67% .57% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Short-Term Municipal Bond Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for the DWS Short-Term Municipal Bond Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Portfolio Management Team Philip G. Condon Ashton P. Goodfield, CFA Co-Lead Portfolio Managers Shelly L. Deitert Portfolio Manager Overview of Market and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. DWS Short-Term Municipal Bond Fund's Class A shares posted a total return for the 12 months ended October 31, 2010 of 3.03%. This compared to a return of 1.68% for its benchmark, the unmanaged Barclays Capital 1-Year General Obligation (G.O.) Bond Index.1 The fund also outperformed its average peer in the Lipper Short Municipal Debt Funds category, which gained 2.50%.2 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) Returns for the broad municipal bond market were positive for the period. The municipal bond market, as measured by the Barclays Capital Municipal Bond Index, returned 7.78% for the 12-month period.3 However, within the municipal market, shorter-term issues underperformed, as longer-term issues benefited the most from declining interest rates. Municipals overall slightly underperformed the broad taxable bond market, as measured by the Barclays Capital US Aggregate Bond Index, which returned 8.01% for the same period.4 The credit markets continued to perform well over the fiscal period, in part driven by investors shunning extraordinarily low yields available on Treasuries. The municipal market was also helped by the continued implementation of the American Recovery and Reinvestment Act, which provided many state and local governments with direct budgetary relief. Overall municipal supply was roughly similar to the prior fiscal period. However, a significant portion of issuance continued to be comprised of taxable Build America Bonds, enabled by the American Recovery and Reinvestment Act. Demand for municipals from individual retail and mutual fund investors generally remained strong, with the focus increasingly on intermediate and longer-term issues, given very low short-term interest rates. Negative news concerning budget struggles continued to surround the municipal market, with California, New York and Illinois providing many of the headlines. Despite this backdrop, municipal credit spreads generally narrowed over the fiscal period.5 To illustrate, the incremental yield versus AAA issues on 30-year BBB-rated hospital bonds narrowed from approximately 210 basis points to 170 basis points over the 12 months (100 basis points equals one percentage point).6 Spreads on issues rated A also narrowed versus AAA issues, especially in the 10-year maturity range. During the period, the US Federal Reserve Board (the Fed) maintained the target for the overnight fed funds rate in the unprecedented 0% to 0.25% range.7 With short rates anchored by the Fed, the municipal yield curve remained quite steep during the period. (When the yield curve is steep, it means that longer-term bonds provide a greater yield advantage versus short-term bonds.) For the full 12 months, yields on two-year municipal issues fell by 24 basis points to 0.46%, while bonds with 30-year maturities experienced a yield decline of 37 basis points to 3.86%, resulting in a modest flattening of 13 basis points. (See the graph on the following page for municipal bond yield changes from the beginning to the end of the period.) Municipal Bond Yield Curve (as of 10/31/09 and 10/31/10) Source: Thompson Reuters Chart is for illustrative purposes only and does not represent any DWS fund. Past performance is no guarantee of future results. Positive Contributors to Performance Holdings of single-family housing-related bonds continued to aid performance over the fiscal period. These bonds, while high quality, normally trade at a generous yield spread versus other AAA-rated issues, as their income stream is impacted by the level of prepayments on underlying mortgages. Spreads narrowed and prices rose for the sector over the period as investors sought higher-yielding alternatives in a low interest rate environment. The fund's exposure to hospital bonds rated in the A or AA range helped returns as credit spreads narrowed over the 12 months. In addition, some of these issues were in the 10-year maturity range and benefited more from declining rates than shorter-term issues. Given a steep yield curve, the fund maintained a somewhat barbelled positioning, balancing very short-term holdings with positions in bonds with maturities in the 6-to-10 year range.8 This allowed the fund to maintain an overall effective maturity of less than three years while benefiting from higher yields available on longer-term issues. In addition, the fund's performance benefited from exposure to longer maturities as yields declined and prices rose more significantly farther out the curve. During the period, we took advantage of periods of spread-widening on California issues to add to our exposure there. This tactic benefited performance as the differential yield offered on California bonds versus other states later narrowed. Negative Contributors to Performance The fund's holdings of issues with maturities under two years constrained returns as prices in this segment benefited less from falling interest rates. In addition, yields on shorter-term issues were very low during the period. The fund had significant exposure to bonds that were prerefunded, meaning that they are secured by holdings of government securities sufficient to pay off the issue at maturity. These bonds lagged as investors sought higher yields available on lower-quality issues. Outlook and Positioning The relationship between Treasury and municipal yields shifted dramatically over the recently concluded fiscal period. To illustrate, at the end of October 2010, two-year municipals were yielding 135% of comparable-maturity Treasuries, as compared to 79% 12 months earlier. The municipal yield curve remains quite steep between two and 10 years, and we are maintaining a barbelled posture in order to benefit from higher yields out of the curve. In addition, we continue to see opportunities among issues in the A/AA quality range, such as airport revenue bonds. Given ongoing difficulties with state and local budgets, we expect continued credit pressure on municipal issuers. In addition, the outlook for support from the federal government of municipal finances is cloudy as Washington sorts through the implications of the recent congressional elections. We believe investors who conduct thorough credit research and know how bonds should trade as well as how they actually trade will continue to have an advantage in the current difficult credit environment. Our team of municipal bond analysts is closely monitoring the credits we hold, and we will not hesitate to make changes in the portfolio as conditions dictate. We will continue to take a prudent approach to investing in the municipal market, while seeking to maintain an attractive dividend and minimize capital gains distributions. 1The Barclays Capital 1-Year General Obligation (G.O.) Bond Index is an unmanaged index including bonds that have a minimum credit rating of BAA3, issued as part of a deal of at least $75 million, having an amount outstanding of at least $7 million, a maturity of one to two years, backed by the full faith and credit of an issuer with taxing power, and issued after December 31, 1990. 2The Lipper Short Municipal Debt Funds category comprises funds that invest in municipal debt issues with dollar-weighted average maturities of less than three years. Lipper figures represent the average of the total returns reported by all of the mutual funds designated by Lipper Inc. as falling into the Short Municipal Debt Funds category. 3The Barclays Capital Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. 4 The Barclays Capital US Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities of one year or more. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 5"Spread" refers to the excess yield various bond sectors offer over Treasuries with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. 6Credit quality is a measure of a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating, the higher the probability of default. 7The federal funds rate is the interest rate, set by the US Federal Reserve, at which banks lend money to each other, usually on an overnight basis. 8The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically, the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. When the yield curve is characterized as "steep," this is especially true. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 10/31/10 10/31/09 Revenue Bonds 55% 55% General Obligation Bonds 23% 20% ETM/Prerefunded Bonds 9% 12% Lease Obligations 9% 8% Open End Investment Companies 4% 5% 100% 100% Quality 10/31/10 10/31/09 AAA 22% 30% AA 51% 35% A 19% 23% BBB 7% 6% Not Rated 1% 6% 100% 100% Interest Rate Sensitivity 10/31/10 10/31/09 Effective Maturity 2.4 years 2.5 years Effective Duration 2.2 years 2.0 years Top Five State Allocations 10/31/10 10/31/09 Texas 10% 12% Florida 9% 6% Ohio 7% 8% Washington 6% 6% California 6% 5% Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Effective duration is the measurable change in the value of a security in response to a change in interest rates. Asset allocation, interest rate sensitivity and state allocations are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2010 Principal Amount ($) Value ($) Municipal Bonds and Notes 94.6% Alabama 1.2% Auburn, AL, General Obligation, 144A, 4.85%, 11/1/2011 Jefferson County, AL, Sewer Revenue, Capital Improvement Warrants, Prerefunded 8/1/2012 @ 100, 5.0%, 2/1/2041 (a) Alaska 0.4% Alaska, State Housing Finance Corp., Home Mortgage, Series A, AMT, 5.0%, 6/1/2036 (a) Arizona 2.1% Arizona, Health Facilities Authority Revenue, Banner Health: Series A, 5.0%, 1/1/2019 Series D, 5.5%, 1/1/2019 Arizona, Health Facilities Authority, Hospital System Revenue, Phoenix Baptist Hospital & Medical Center, ETM, 6.25%, 9/1/2011 (a) Arizona, State Department of Administration, Certificates of Participation, Series A, 5.0%, 10/1/2012 (a) Arizona, Water Infrastructure Finance Authority Revenue, Water Quality, Series A, Prerefunded, 5.375%, 10/1/2013 Maricopa County, AZ, Industrial Development Authority, Single Family Mortgage Revenue, Series 2B, AMT, 5.55%, 3/1/2028 Scottsdale, AZ, Municipal Property Corp., Excise Tax Revenue, 5.0%, 7/1/2014 Snowflake, AZ, Sales & Special Tax Revenue, 4.0%, 7/1/2013 California 6.0% California, Health Facilities Financing Authority Revenue, Catholic Healthcare, Series C, 0.27%***, 7/1/2020, JPMorgan Chase Bank (a) (b) California, State Department of Water Resources Power Supply Revenue: Series M, 5.0%, 5/1/2013 Series G-4, 5.0%, 5/1/2016 California, State General Obligation: 5.0%, 10/1/2017 5.25%, 4/1/2022 California, Statewide Communities Development Authority Revenue, Proposition 1A Receivables Program, 5.0%, 6/15/2013 California, Statewide Communities Development Authority, Multi-Family Housing Revenue, AMT, 4.7%, 10/15/2012 California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Citrus Gardens Apartments Project, 4.25%, 7/1/2012 Carlsbad, CA, Multi-Family Housing Revenue, Series A, AMT, 3.7%, 2/1/2013 Delta Counties, CA, Home Mortgage Finance Authority, Single Family Mortgage Revenue, Pacific Mortgage-Backed Securities, Series A, AMT, 6.7%, 6/1/2024 (a) Los Angeles County, CA, Tax & Revenue Anticipation Notes, 2.0%, 6/30/2011 Placer County, CA, Water Agency, Middle Fork Project, 3.75%, 7/1/2012 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2019 Series C, 5.0%, 5/1/2020 San Joaquin County, CA, Certificates of Participation, General Hospital Project, 5.25%, 9/1/2014 (a) Southern California, Metropolitan Water District, Waterworks Revenue, Series A-1, 0.29%***, 7/1/2037 Colorado 1.2% Aurora, CO, Industrial Development Revenue, Series A, 5.375%, 12/1/2011 Colorado, Health Facilities Authority Revenue, Catholic Health Initiatives, Series C-6, 3.95%, Mandatory Put 11/10/2010 @ 100, 9/1/2036 Colorado, Housing Finance Authority, Single Family Program, Series B-2, AMT, 6.4%, 11/1/2024 Colorado, Single Family Housing Revenue, Housing & Finance Authority, Class III, Series B-4, AMT, 5.0%, 5/1/2032 (a) Denver, CO, City & County Certificates of Participation, Wastewater/Rosyn Properties, Series B, 2.0%, 12/1/2011 Douglas County, CO, School District No. 1, Douglas & Elbert Counties, Prerefunded, 5.0%, 12/15/2012 (a) El Paso County, CO, Public Housing Revenue, Series A, AMT, 4.1%, 12/20/2012 Pueblo County, CO, Certificates of Participation, ETM, 6.25%, 12/1/2010 Connecticut 1.7% Connecticut, State Economic Recovery, Series A, 5.0%, 1/1/2012 Connecticut, State Special Tax Obligation Revenue, Transportation Infrastructure, Series B, 3.0%, 12/1/2011 Delaware 0.2% Delaware, State Housing Authority Revenue, Single Family Mortgage, Series D, AMT, 5.875%, 1/1/2038 District of Columbia 0.4% District of Columbia, Bond Anticipation Notes, Pilot Arthur Revenue, 4.0%, 12/1/2012 District of Columbia, Housing Finance Agency, Multi-Family Housing Revenue, Stanton Glenn Apartments, AMT, 5.6%, 11/1/2010 Florida 8.7% Brevard County, FL, Housing Finance Authority, Homeowner Mortgage Revenue, Series B, 6.5%, 9/1/2022 Broward County, FL, Airport Systems Revenue, Series E, AMT, 5.25%, 10/1/2012 (a) Florida, Citizens Property Insurance Corp., High Risk Senior Secured Notes, Series A2, 2.0%, 4/21/2011 Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028 Florida, Hurricane Catastrophe Fund, Finance Corp. Revenue, Series A, 5.0%, 7/1/2011 (a) Florida, State Board of Public Education, Series C, 5.0%, 6/1/2015 Florida, State Board of Public Education, Capital Outlay: Series 2008-C, 4.0%, 6/1/2012 Series B, 5.5%, 6/1/2013 Florida, State Department Environmental Protection Preservation Revenue, Series C, 4.0%, 7/1/2012 Florida, State Department Environmental Protection Preservation Revenue, Florida Forever, Series A, 5.0%, 7/1/2011 (a) Hillsborough County, FL, School Board, Certificates of Participation, Master Lease Program, Series A, 0.3%***, 7/1/2023, Wells Fargo Bank NA (a) (b) Hillsborough County, FL, Special Assessment Revenue, 5.0%, 3/1/2014 (a) Lee County, FL, Airport Revenue, Series A, AMT, 5.0%, 10/1/2012 (a) Miami-Dade County, FL, Expressway Authority, Toll Systems Revenue, Series B, 2.0%, 7/1/2012 (a) Orange County, FL, Sales Tax Revenue, Series A, 5.125%, 1/1/2018 (a) Orlando & Orange County, FL, Expressway Authority Revenue, Series C-3, 0.28%***, 7/1/2025 (a) Orlando, FL, Utilities Commission Systems Revenue, Series C, 3.0%, 10/1/2011 South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 Tampa, FL, Solid Waste Systems Revenue: AMT, 3.0%, 10/1/2011 AMT, 5.0%, 10/1/2019 (a) Georgia 2.8% Cobb County, GA, Housing Authority, Multi-Family Housing Revenue, Oakley Run Apartments Project, 4.75%, 3/1/2032 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Healthcare, Series A, 5.0%, 2/15/2018 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 0.28%***, 8/1/2040 Georgia, Municipal Electric Authority Power Revenue, Series 2005-Y, 6.4%, 1/1/2013 (a) Georgia, State General Obligation, Series G, 4.0%, 11/1/2011 Gwinnett County, GA, Water & Sewer Authority Revenue, Series A, 3.0%, 8/1/2011 Monroe County, GA, Development Authority Pollution Control Revenue, Georgia Power Co. Plant Scherer, First Series, 4.5%, Mandatory Put 4/1/2011 @ 100, 7/1/2025 Muscogee County, GA, School District, 3.0%, 12/1/2011 Hawaii 1.0% Hawaii, State Airports Systems Revenue, Series B, AMT, 5.0%, 7/1/2012 Hawaii, State General Obligation, Series DK, 5.0%, 5/1/2012 Hawaii, State Housing Finance & Development Corp., Single Family Mortgage Revenue, Series A, AMT, 5.2%, 7/1/2012 Idaho 0.2% Idaho, Housing Agency, Single Family Mortgage: Series H-2, AMT, 5.1%, 7/1/2020 Class III, AMT, 5.1%, 7/1/2023 Class III, AMT, 5.15%, 7/1/2023 Class III, AMT, 5.4%, 7/1/2021 Series G-2, AMT, 5.75%, 1/1/2014 Series H-2, AMT, 5.85%, 1/1/2014 Class III, AMT, 5.95%, 7/1/2019 Series E, AMT, 5.95%, 7/1/2020 Illinois 4.1% Chicago, IL, Board of Education, Series A, 5.25%, 12/1/2018 (a) Chicago, IL, O'Hare International Airport Revenue: Series A, 5.0%, 1/1/2015 (a) Series D, AMT, 5.25%, 1/1/2019 Chicago, IL, Public Building Commission Revenue, Chicago Transit Authority, ETM, 5.0%, 3/1/2012 (a) Du Page County, IL, Forest Preserve District, 3.0%, 11/1/2010 Huntley, IL, Project Revenue, Installment Contract, 5.85%, 12/1/2015 Illinois, Finance Authority Revenue, University of Chicago, Series B, 5.0%, 7/1/2017 Illinois, Health Facilities Authority Revenue, 5.25%, 11/15/2013 (a) Illinois, State Building, Series B, 5.0%, 6/15/2011 Illinois, State General Obligation, 5.0%, 1/1/2019 Lake County, IL, Forest Preserve District, Series A, 0.676%**, 12/15/2020 McLean & Woodford Counties, IL, Community Unit School District No. 5, Prerefunded, 6.375%, 12/1/2016 (a) Indiana 1.6% Indiana, Finance Authority Health Systems Revenue, Sisters of St. Francis Health, Series C, 5.0%, 11/1/2014 Indiana, Health Facilities Funding Authority, Series A, ETM, 5.75%, 9/1/2015 Indiana, Health Facility Financing Authority Revenue, Ascension Health, Series A-1, 5.0%, Mandatory Put 5/1/2013 @ 100, 11/1/2027 Indiana, Transportation Finance Authority, Highway Revenue, Series A, Prerefunded, 5.25%, 6/1/2016 (a) Tipton, IN, School District General Obligation, School Building Corp., 5.55%, 7/15/2012 (a) Kansas 1.1% Kansas, State Department of Transportation Highway Revenue: Series C-2, 0.22%***, 9/1/2022 Series C-3, 0.22%***, 9/1/2023 Wichita, KS, Hospital Revenue, Facilities Improvement, Series III A, 3.0%, 11/15/2011 Kentucky 0.3% Kentucky, Economic Development Finance Authority Revenue, Catholic Health, Series 04-D, 3.5%, Mandatory Put 11/10/2010 @ 100, 5/1/2034 Kentucky, Housing Corp. Revenue, Series G, AMT, 5.0%, 7/1/2030 Louisiana 0.5% Louisiana, Local Government Environmental Facilities & Community Development Authority, LCTCS Facilities Corp. Project, Series A, 4.0%, 10/1/2012 Louisiana, Regional Transit Authority, Sales Tax Revenue, 3.0%, 12/1/2012 (a) Louisiana, State Offshore Terminal Authority, Deepwater Port Revenue, Loop LLC Project, Series B-1, 1.875%, Mandatory Put 10/1/2013 @ 100, 10/1/2040 Maine 0.2% Maine, Finance Revenue Authority, Electronic Rate Stabilization, AMT, 5.2%, 7/1/2018 (a) Maine, State Housing Authority Mortgage Purchase, Series D-2, AMT, 5.0%, 11/15/2027 Maryland 2.3% Maryland, State & Local Facilities Loan, Capital Improvement: Series A, 5.0%, 3/1/2012 Series A, 5.5%, 8/1/2011 Maryland, State Community Development Administration, Department of Housing & Community Development, Series E, AMT, 5.5%, 3/1/2032 Maryland, State Department of Transportation & Conservation, 5.0%, 2/15/2018 Maryland, University of Maryland, Systems Auxiliary Facility & Tuition Revenue, Series A, 5.0%, 4/1/2012 Prince Georges County, MD, Housing Authority, Single Family Mortgage Revenue: Series A, AMT, 3.9%, 8/20/2012 Series A, AMT, 5.6%, 12/1/2034 Series A, AMT, 7.0%, 8/1/2033 Massachusetts 2.0% Massachusetts, Bay Transportation Authority, General Transportation Systems, 0.28%***, 3/1/2030 Massachusetts, Municipal Wholesale Electric Co., Power Supply Systems Revenue, Nuclear Project No. 4, Series A, 5.0%, 7/1/2011 (a) Massachusetts, State General Obligation, Series A, 0.28%***, 9/1/2016 Michigan 2.8% Detroit, MI, Sewer Disposal Revenue, Series D, 0.794%**, 7/1/2032 (a) Detroit, MI, Water Supply System, ETM, 6.25%, 7/1/2012 (a) Michigan, Finance Authority, Trinity Health Corp., Series A, 3.0%, 12/1/2012 Michigan, Municipal Bond Authority Revenue, Clean Water Revolving, 4.0%, 10/1/2011 Michigan, Municipal Bond Authority Revenue, School Loan, Series A, 5.25%, 6/1/2011 Michigan, Municipal Bond Authority Revenue, State Aid Revenue Notes, Series B, 5.0%, 3/21/2011 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2020 Michigan, Strategic Fund, Limited Obligation Revenue, United Jewish Project, 5.75%, 1/1/2012, Bank One NA (b) Minnesota 0.8% Coon Rapids, MN, Multi-Family Housing Revenue, Brown Meadow Manor, Series A, AMT, 3.875%, 7/1/2014 Minneapolis & St. Paul, MN, Metropolitan Airports Commission, Airport Revenue, Series B, AMT, 5.0%, 1/1/2012 Minnesota, Single Family Housing Revenue, Housing Finance Agency, 5.2%, 1/1/2017 Rochester, MN, Electric Utility Revenue: Prerefunded, 5.25%, 12/1/2024 (a) Prerefunded, 5.25%, 12/1/2030 (a) Mississippi 0.7% Mississippi, Development Bank Special Obligation, Department of Corrections, Series D, 5.0%, 8/1/2021 Mississippi, Development Bank Special Obligation, DeSoto County Highway, Series A, 3.0%, 1/1/2012 Missouri 1.4% Missouri, Housing Development Community, Single Family Mortgage: Series C, 6.55%, 9/1/2028 AMT, 7.45%, 9/1/2031 Missouri, State Highways & Transit Commission, State Road Revenue, Series A, Prerefunded, 5.0%, 2/1/2014 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program: Series D, 4.8%, 3/1/2040 Series C, AMT, 5.6%, 9/1/2035 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027 St. Charles County, MO, Industrial Development Authority, Health Care Facilities Revenue, Garden View Care Center Project, AMT, 5.4%, 11/15/2016, US Bank NA (b) Nevada 1.8% Clark County, NV, Airport Systems Revenue, Series E-2, 5.0%, 7/1/2012 Clark County, NV, School District General Obligation, 5.5%, 6/15/2013 (a) Las Vegas Valley, NV, Water District Improvement, Series A, 5.25%, 6/1/2017 (a) Nevada, Housing Division, Single Family Housing Revenue, Series B-1, 5.25%, 10/1/2017 Nevada, Housing Division, Single Family Mortgage, Series A, AMT, 5.15%, 10/1/2014 Nevada, Single Family Housing Revenue, Housing Division, Series A-2, AMT, 5.2%, 10/1/2018 Nevada, State Capital Cultural Improvement, Series B, 5.0%, 5/1/2011 New Jersey 1.9% Gloucester County, NJ, Public Improvement Authority, Electric Mobility Project, AMT, 5.0%, 11/1/2010 Livingston, NJ, School District Revenue, Board of Education, 144A, 3.8%, 8/1/2014 New Jersey, Economic Development Authority Revenue, School Facilities Construction: Series W, ETM, 5.0%, 3/1/2012 Series J-4, 5.0%, Mandatory Put 9/1/2014 @ 100, 9/1/2029 (a) New Jersey, State Transportation Trust Fund Authority, Series C, ETM, 5.0%, 6/15/2011 New Mexico 0.5% Farmington, NM, Pollution Control Revenue, Arizona Public Service Co., Series C, AMT, 2.875%, Mandatory Put 10/10/2013 @ 100, 9/1/2024 New Mexico, Mortgage Finance Authority, Second Mortgage Program, 144A, AMT, 6.5%, 1/1/2018 New Mexico, Mortgage Finance Authority, Single Family Mortgage, "I", Series D, 5.35%, 9/1/2040 New York 3.1% New York, State Local Government Assistance Corp., Series 8V, 0.24%***, 4/1/2019 New York, State Tollway Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2012 New York, Tobacco Settlement Financing Corp.: Series B, 5.0%, 6/1/2011 Series C-1, 5.25%, 6/1/2013 New York City, NY, Municipal Finance Authority, Water & Sewer Systems Revenue, Second Generation, Series-2008-BB-4, 0.25%***, 6/15/2033 New York City, NY, Transitional Finance Authority, Future Tax Secured, Series A, 5.0%, 8/1/2018 New York, NY, Higher Education Revenue, Dormitory Authority, Series A, 5.25%, 5/15/2013 North Carolina 2.3% Mecklenburg County, NC, Public Facilities Corp., Limited Obligation Bond, Annual Appropriation, 5.0%, 3/1/2015 North Carolina, East Carolina University Revenue: Series A, 4.0%, 10/1/2011 Series A, 4.0%, 10/1/2012 North Carolina, Eastern Municipal Power Agency, Power Systems Revenue, Series B, 5.0%, 1/1/2017 North Carolina, Housing Finance Agency, Home Ownership, Series 22-A, AMT, 5.5%, 7/1/2036 North Carolina, Municipal Power Agency, Number 1 Catawba Electric Revenue, Series A, 5.25%, 1/1/2013 North Carolina, State Grant Anticipation Revenue, Department of State Treasurer, 5.0%, 3/1/2012 North Carolina, State Public Improvement, Series A, 5.5%, 3/1/2011 Ohio 7.0% Allen Country, OH, Hospital Facilities Revenue, Catholic Healthcare Partners, Series D, 0.28%***, 6/1/2034, JPMorgan Chase & Co. (b) Bowling Green, OH, Multi-Family Revenue, Village Apartments, Series A, 4.75%, 9/20/2011 Buckeye, OH, Tobacco Settlement Financing Authority, Series A-1, 5.0%, 6/1/2015 Columbus, OH, General Obligation, Series A, 5.0%, 6/15/2011 Mason, OH, Health Care Facilities, MCV Health Care Facilities Project, 5.25%, 2/20/2020 Montgomery County, OH, Catholic Health Revenue, Series C-2, 4.1%, Mandatory Put 11/10/2011 @ 100, 10/1/2041 Ohio, American Municipal Power, Inc., Electricity Purchase Revenue, Series A, 5.0%, 2/1/2011 Ohio, State Building Facilities Authority, Administration Building Fund Project, Series B, 5.0%, 10/1/2013 Ohio, State Common Schools, Series C, 4.0%, 9/15/2017 Ohio, State Higher Education, Series A, 5.0%, 8/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2019 Ohio, State Higher Educational Facility Revenue, Case Western Reserve University, Series B-2, 0.26%***, 12/1/2044, Bank of America NA (b) Ohio, State Highway Capital Improvement, Series P, 5.0%, 5/1/2013 Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039 Ohio, State Water Development Authority Revenue, Fresh Water Development: 5.375%, 12/1/2016 Prerefunded, 5.375%, 12/1/2016 Ohio, State Water Development Authority, Solid Waste Revenue, Waste Management, Inc. Project, 1.5%, Mandatory Put 12/1/2010 @ 100, 6/1/2013 Oklahoma 0.0% Bryan County, OK, Economic Development Authority Revenue, Single Family Mortgage, Series A, 8.6%, 7/1/2010* Comanche County, OK, Home Finance Authority Mortgage Revenue, Multi-Family FHA Diplomat, Series A, 5.2%, 12/1/2013 Oregon 1.9% Gilliam County, OR, Solid Waste Disposal Revenue, Waste Management, Inc. Project, 1.7%, Mandatory Put 9/1/2011 @ 100, 10/1/2018 Oregon, State Department of Administrative Services, Certificates of Participation, Series A, 5.0%, 5/1/2012 Oregon, State Housing & Community Services Department, Mortgage Revenue, Single Family Mortgage Program, Series B, AMT, 5.0%, 7/1/2030 Oregon, State Veterans Welfare, Series B, 0.28%***, 12/1/2045 Pennsylvania 3.7% Allegheny County, PA, Hospital Development Authority Revenue, University of Pittsburgh Medical Center, Series A, 3.0%, 5/15/2011 Chester, PA, Core City General Obligation, Series B, 5.8%, 12/1/2013 (a) Langhorne, PA, Hospital Revenue, Franciscan Health, St. Mary's Hospital Authority, Series A, 7.0%, 6/15/2015 (a) Pennsylvania, Housing Finance Agency, Single Family Mortgage, Series 90A, AMT, 5.0%, 10/1/2035 Pennsylvania, State General Obligation: Series A, 5.0%, 2/15/2012 5.0%, 7/1/2013 Pennsylvania, State Industrial Development Authority Revenue, Economic Development, 5.5%, 7/1/2018 (a) Pennsylvania, TJUH System Project, 6.0%, 1/11/2011 (c) Philadelphia, PA, Airport Revenue, Series C, AMT, 4.0%, 6/15/2012 (d) Philadelphia, PA, Industrial Development Revenue, Authority for Individual Development Senior Living Revenue: Series A, 4.7%, 7/1/2013 Series C, 4.7%, 7/1/2013 Series E, 4.7%, 7/1/2013 Philadelphia, PA, Multi-Family Housing Revenue, Series B, AMT, 4.5%, 10/1/2013 Pittsburgh, PA, Industrial Development Revenue, Urban Redevelopment Authority, Series A, 144A, 6.0%, 12/1/2011, PNC Bank NA (b) Puerto Rico 3.3% Commonwealth of Puerto Rico, Government Development Bank, Series B, 5.0%, 12/1/2010 Commonwealth of Puerto Rico, Highway & Transportation Authority Revenue, Series BB, 5.25%, 7/1/2018 (a) Commonwealth of Puerto Rico, Public Improvement: Series A, 5.0%, 7/1/2011 Series A, 5.25%, 7/1/2012 (a) Series A, 5.5%, 7/1/2012 (a) Puerto Rico, Electric Power Authority Revenue, Series WW, 5.5%, 7/1/2021 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Series A, 5.0%, Mandatory Put 8/1/2011 @ 100, 8/1/2039 South Carolina 0.7% Beaufort-Jasper, SC, Water & Sewer Authority, Waterworks & Sewer Systems Revenue, Series B, 4.0%, 3/1/2012 South Carolina, Jobs-Economic Development Authority, Hospital Improvement Revenue, Palmetto Health Alliance, 5.0%, 8/1/2015 South Carolina, State Public Service Authority Revenue, Series D, 5.25%, 1/1/2014 (a) South Dakota 0.1% South Dakota, Hospital & Healthcare Revenue, 5.4%, 8/1/2013 (a) Tennessee 0.9% Jackson, TN, Hospital Revenue, Jackson-Madison County Project, 5.25%, 4/1/2014 Nashville, TN, Metropolitan Nashville Airport Authority Revenue, Series B, 4.0%, 7/1/2013 (a) Rutherford County, TN, Capital Outlay Notes, 4.0%, 4/1/2012 Tennessee, Housing Development Agency, Homeownership Program, Series 2006-3, AMT, 5.75%, 7/1/2037 Texas 9.5% Dallas, TX, General Obligation, Series A, 5.0%, 2/15/2012 Dallas, TX, Waterworks & Sewer Systems Revenue: 5.0%, 10/1/2020 5.0%, 10/1/2021 Fort Worth, TX, General Obligation, 5.0%, 3/1/2016 Harris County, TX, Health Facilities Development Corp., Hospital Revenue, Memorial Hermann Healthcare System, Series A, 0.32%***, 6/1/2027 (a) Houston, TX, Airport Systems Revenue, Series A, 5.0%, 7/1/2016 Houston, TX, Utility System Revenue, First Lien, Series C-2A, 5.0%, Mandatory Put 5/15/2011 @ 100, 5/15/2034 (a) Lubbock, TX, Electric Light & Power Systems Revenue, 4.0%, 4/15/2012 North Texas, Tollway Authority Revenue: Series E-2, 5.25%, Mandatory Put 1/1/2012 @ 100, 1/1/2038 Series L-2, 6.0%, Mandatory Put 1/1/2013 @ 100, 1/1/2038 San Antonio, TX, Electric & Gas Revenue, Series A, 5.5%, 2/1/2013 Spring Branch, TX, Independent School District, 5.0%, 2/1/2012 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.25%, 8/15/2021 Texas, Dallas-Fort Worth International Airport Revenue, Series A, 5.0%, 11/1/2016 Texas, Lower Colorado River Authority Revenue, Series A, 5.0%, 5/15/2016 Texas, Multi-Family Housing Revenue, Wintergreen Project, AMT, 4.85%, 9/20/2012 Texas, Municipal Gas Acquisition & Supply Corp. II, Gas Supply Revenue, 0.896%**, 9/15/2017 Texas, State Transportation Commission Revenue, First Tier, 5.0%, 4/1/2011 Texas, State Water Financial Assistance, Series E, 4.0%, 8/1/2011 Texas, Trinity River Authority, Regional Wastewater Systems Revenue, 5.0%, 8/1/2014 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2015 5.0%, 12/15/2017 Wichita Falls, TX, Water & Sewer Revenue, Prerefunded, 5.375%, 8/1/2024 (a) Utah 1.2% Intermountain Power Agency, UT, Power Supply Revenue, Series A, ETM, 6.15%, 7/1/2014 (a) Salt Lake County, UT, General Obligation, 4.25%, 6/15/2013 Utah, Housing Finance Agency, Single Family Mortgage: Series A-2, Class III, AMT, 5.2%, 7/1/2011 Series A-2, Class II, AMT, 5.4%, 7/1/2016 Series C, Class III, AMT, 6.25%, 7/1/2014 Utah, Jordan School District, School Bond Guaranty Program, 4.0%, 6/15/2011 Utah, Single Family Housing Revenue, Series D-2, AMT, 5.0%, 7/1/2018 Utah, Single Family Housing Revenue, Mortgage Revenue, Series G, AMT, 4.875%, 1/1/2019 Utah, Single Family Housing Revenue, Single Family Mortgage, AMT, 3.875%, 7/1/2014 Vermont 0.1% Vermont, Housing Finance Agency, Single Family, Series 23, AMT, 5.0%, 5/1/2034 (a) Virgin Islands 0.4% Virgin Islands, Public Finance Authority Revenue, Series B, 5.0%, 10/1/2011 Virgin Islands, Water & Power Authority, Electric Systems Revenue, Series A, 4.0%, 7/1/2011 Virginia 3.6% Hampton, VA, Public Improvement, Series A, 4.0%, 1/15/2012 King George County, VA, Industrial Development Authority, Solid Waste Disposal Facility Revenue, Waste Management, Inc., Series A, AMT, 3.5%, Mandatory Put 5/1/2013 @ 100, 6/1/2023 Norfolk, VA, Capital Improvement, Series A, 5.0%, 3/1/2012 Virginia, College Building Authority, Educational Facilities Revenue, Public Higher Education Financing Program: Series B, 3.0%, 9/1/2011 Series A, 5.0%, 9/1/2011 Virginia, State Resource Authority Infrastructure Revenue, Pooled Financing Program, Series B, 5.0%, 11/1/2016 Virginia, Upper Occoquan Sewer Authority, Regional Sewer Revenue, 5.0%, 7/1/2017 (a) Virginia, Water & Sewer Systems Revenue, Series B, 8.7%, 11/1/2011 Washington 6.2% King County, WA, Limited Tax, Series D, 4.0%, 12/1/2011 King County, WA, School District No. 410, Snoqualmie Valley: Series A, Prerefunded, 5.0%, 12/1/2015 (a) Series A, 5.0%, 12/1/2015 (a) Pierce County, WA, Peninsula School District No. 401, 5.0%, 12/1/2015 (a) Pierce County, WA, School District No. 400, Clover Park, 5.0%, 12/1/2010 (a) Seattle, WA, Drain & Wastewater Revenue, Series B, 2.0%, 11/1/2010 Seattle, WA, Port Revenue, Series B, AMT, 5.625%, 4/1/2016 (a) Washington, Energy Northwest Electric Revenue, Columbia Generating Station: Series A, 5.0%, 7/1/2013 (a) Series A, 5.5%, 7/1/2017 (a) Series A, 5.75%, 7/1/2018 (a) Washington, Energy Northwest Electric Revenue, Project No. 3, Series A, 5.5%, 7/1/2013 Washington, State Economic Development Finance Authority, Solid Waste Disposal Revenue, Waste Management, 1.75%, Mandatory Put 9/1/2011 @ 100, 6/1/2020 West Virginia 1.2% West Virginia, Public Energy Authority Revenue, Morgantown Association Project, AMT, 0.43%***, 7/1/2017, Dexia Credit Local (b) Wisconsin 1.5% Milwaukee County, WI, Airport Revenue, Series B, AMT, 5.0%, 12/1/2012 Sun Prairie, WI, School District, 3.0%, 3/1/2011 University of Wisconsin, Hospitals & Clinics Authority Revenue, Series A, 0.24%***, 4/1/2032, US Bank NA (b) Wisconsin, Housing & Economic Development Authority, Home Ownership Revenue, Series D, AMT, 4.875%, 3/1/2036 Wisconsin, State Clean Water Revenue, Series 2, 5.0%, 6/1/2019 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series B, 4.75%, Mandatory Put 8/15/2014 @ 100, 8/15/2025 Total Municipal Bonds and Notes (Cost $688,685,744) Shares Value ($) Open-End Investment Companies 4.4% BlackRock MuniCash, 0.17%**** BlackRock MuniFund, 0.14%**** Total Open-End Investment Companies (Cost $32,569,921) % of Net Assets Value ($) Total Investment Portfolio (Cost $721,255,665)+ Other Assets and Liabilities, Net Net Assets * Non-income producing security. In the case of a bond, generally denotes that the issuer has defaulted on the payment of principal or interest. The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Bryan County, OK, Economic Development Authority Revenue, Single Family Mortgage, Series A % 7/1/2010 ** These securities are shown at their current rate as of October 31, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. *** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of October 31, 2010. **** Current yield; not a coupon rate. +The cost for federal income tax purposes was $721,255,665. At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $14,664,159. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $16,978,706 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,314,547. (a) Bond is insured by one of these companies: Insurance Companies As a % of Total Investment Portfolio AMBAC Financial Group, Inc. American Capital Assurance Assured Guaranty Corp. Assured Guaranty Municipal Corp. Financial Guaranty Insurance, Co. National Public Finance Guarantee Corp. Many insurers who have traditionally guaranteed payment of municipal issues have been downgraded by the major rating agencies. (b) Security incorporates a letter of credit from the bank listed. (c) Taxable issue. (d) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Bonds and Notes (e) $
